                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMERCIAL OFFICE FURNITURE                       :               CIVIL ACTION
COMPANY, INC. t/a COFCO OFFICE                    :
FURNISHINGS, INC.                                 :
                                                  :
                   v.                             :
                                                  :
THE CHARTER OAK FIRE                              :
INSURANCE COMPANY                                 :               NO. 20-4713

                                        MEMORANDUM

Padova, J.                                                                             May 6, 2021


       Plaintiff, Commercial Officer Furniture Company, Inc., filed this breach of contract and

declaratory judgment action against The Charter Oak Fire Insurance Company (“Charter Oak”) in

the Court of Common Pleas of Philadelphia County. Plaintiff seeks payment under a policy of

insurance issued to it by Charter Oak for losses it has suffered as a result of orders issued by

Pennsylvania Governor Tom Wolf, Philadelphia Mayor Jim Kenney, and District of Columbia

Mayor Muriel Bowser, which required non-essential businesses to close their physical locations in

response to the COVID-19 pandemic. Charter Oak removed the action to this Court on the ground

that we have diversity jurisdiction. Plaintiff has moved to remand the action to the Court of

Common Pleas, asserting that it involves only an unsettled issue of Pennsylvania state insurance

law that the courts of Pennsylvania should decide in the first instance. For the reasons that follow,

we grant the Motion.

I.     FACTUAL BACKGROUND

       The Complaint alleges the following facts. Charter Oak issued Plaintiff a policy of

insurance for the period from June 29, 2019 to June 29, 2020 (the “Policy”). (Compl. ¶ 6.) The

Policy is an “all risk” policy that includes coverage for commercial property, including Plaintiff’s
building and personal property. (Id. ¶¶ 8, 10.) The Policy provides business income, extra

expense, and civil authority coverages. (Id. ¶ 9.)

          On March 6, 2020, while the Policy was in effect, Governor Wolf issued a Proclamation

of Disaster Emergency in response to the COVID-19 pandemic. (Id. ¶ 11.) On March 16, 2020,

Governor Wolf announced that, in order to curtail the spread of COVID-19 throughout the

Commonwealth, nonessential businesses would be required to close beginning at midnight on

March 17, 2020. (Id. ¶ 12.) On the same day, Mayor Kenney ordered all nonessential businesses

in the City of Philadelphia to shut down by 5:00 p.m. on March 16, 2020. (Id. ¶ 13.) On March

17, 2020, Mayor Kenney, along with the Philadelphia Commissioner of Health, issued an

Emergency Order prohibiting the operation of non-essential businesses. (Id. ¶ 14.) On March 19,

2020, Governor Wolf announced that all non-life-sustaining businesses in the Commonwealth of

Pennsylvania were required to close their physical locations as of 8:00 p.m. that day. (Id. ¶ 16.)

Plaintiff’s business, an office furniture company, is not considered to be life sustaining. (Id. ¶¶

16, 20.) On March 22, 2020, Mayor Kenney issued an Emergency Order prohibiting the operation

of non-essential businesses and activities in Philadelphia. (Id. ¶ 17.) On March 24, 2020, Mayor

Bowser ordered all non-essential businesses to close in the District of Columbia. (Id. ¶ 18.) These

proclamations, announcements and orders are referred to collectively herein as the COVID-19

Orders.

          Plaintiff is based in Philadelphia and has a showroom and warehouse in the District of

Columbia. (Id. ¶ 20.) Plaintiff was forced to close its showrooms as a result of the COVID-19

Orders and can only sell its products and services online or by phone. (Id. ¶ 21.) Plaintiff has lost

half of its business and most of its income as a result of the COVID-19 Orders and has had to lay

off staff. (Id. ¶ 22.) It has also been unable to deliver and install furniture that had been ordered,



                                                  2
but not yet paid for, prior to the issuance of the COVID-19 Orders. (Id. ¶ 23.) As a result, Plaintiff

has been unable to realize the revenue from those orders and has been forced to store the ordered

furniture in its warehouses, increasing its expenses. (Id.) Plaintiff has suffered significant business

losses and extra expenses as a result of the COVID-19 Orders and coverage under the Policy is

vital to its ability to continue as a business. (Id. ¶ 28.) Charter Oak has denied coverage for

Plaintiff’s losses arising from the COVID-19 Orders. (Id. ¶ 29.)

       The Complaint asserts two claims against Charter Oak. Count I asserts a declaratory

judgment claim and asks this Court to determine Plaintiff’s rights under the Policy, declare that its

losses are covered under the Policy, declare that Charter Oak is obligated to provide coverage to

it under the business interruption, extra expense, and civil authority provisions of the Policy, and

declare that the virus exclusion in the Policy does not apply to Plaintiff’s losses. (Id. ¶¶ 27, 31.)

Count II asserts a breach of contract claim arising from Charter Oak’s denial of coverage for which

Plaintiff seeks monetary damages.

II.    LEGAL STANDARD

       “[A]ny civil action brought in a State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant . . . to the district court of the United

States for the district . . . embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

The district courts have original jurisdiction over cases involving a federal question or diverse

parties. 28 U.S.C. §§ 1331, 1332. We have federal question jurisdiction where the claims arise

under the Constitution, laws, or treaties of the United States. Id. § 1331. We have diversity

jurisdiction over civil actions where “the matter in controversy exceeds the sum or value of

$75,000 . . . and is between . . . citizens of different states.” 28 U.S.C. § 1332(a)(1)).




                                                  3
       Under the Declaratory Judgment Act (“DJA”), “courts ‘may declare the rights and other

legal relations of any interested party seeking such declaration, whether or not further relief is or

could be sought.’” Reifer v. Westport Ins. Corp., 751 F.3d 129, 134 (3d Cir. 2014) (quoting 28

U.S.C. § 2201(a)). The DJA “confers discretionary, rather than compulsory, jurisdiction upon

federal courts.” Id. (citing Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494 (1942)). “This

is an exception to the general rule that ‘federal courts have a strict duty to exercise the jurisdiction

that is conferred upon them by Congress.’” Id. (quoting Quackenbush v. Allstate Ins. Co., 517

U.S. 706, 716 (1996)). Thus, “[c]onsistent with the nonobligatory nature of the [DJA], a district

court is authorized, in the sound exercise of its discretion, to stay or to dismiss an action seeking a

declaratory judgment before trial or after all arguments have drawn to a close. In the declaratory

judgment context, the normal principle that federal courts should adjudicate claims within their

jurisdiction yields to considerations of practicality and wise judicial administration.” Wilton v.

Seven Falls Co., 515 U.S. 277, 288 (1995) (footnote omitted). Our jurisdiction over a claim for a

declaratory judgment is discretionary even if the declaratory judgment claim originated under state

law rather than under the DJA. See Reifer, 751 F.3d at 134 n.4.

III.   DISCUSSION

       Plaintiff asks us to remand this action to state court because it seeks declaratory relief and

depends on unsettled and novel issues of state law which should be decided in the first instance by

the state courts. Charter Oak, however, maintains that we lack the discretion to remand this action

because Count II of the Complaint alleges a separate and independent claim for breach of contract.

In Rarick v. Federated Service Insurance Company, 852 F.3d 223 (3d Cir. 2017), the United States

Court of Appeals for the Third Circuit explained that “[a] federal district court’s discretion to

decline jurisdiction depends on whether the complaint seeks legal or declaratory relief. When an



                                                   4
action seeks legal relief, federal courts have a ‘virtually unflagging obligation’ to exercise

jurisdiction.” Id. at 227 (quoting Colo. River Water Conservation Dist. v. United States, 424 U.S.

800, 817 (1976). “There are . . . a few ‘extraordinary and narrow exception[s]’ to this rule.” Id.

(second alteration in original) (quoting Colo River, 424 U.S. at 813). The Third Circuit held in

Rarick that “[w]hen a complaint contains claims for both legal and declaratory relief, a district

court must determine whether the legal claims are independent of the declaratory claims. If the

legal claims are independent, the court has a ‘virtually unflagging obligation’ to hear those claims,

subject of course to Colorado River’s exceptional circumstances.” Id. at 229 (citing Colo. River,

424 U.S. at 817-19).

       Using the Rarick test, we first determine whether Plaintiff’s breach of contract claim is

independent of its claim for declaratory judgment. “‘Non-declaratory claims are “independent” of

a declaratory claim when they are alone sufficient to invoke the court’s subject matter jurisdiction

and can be adjudicated without the requested declaratory relief.’” Id. at 228 (quoting R.R. Street

& Co., Inc. v. Vulcan Materials Co., 569 F.3d 711, 715 (7th Cir. 2009)). If a plaintiff’s legal

claims are independent of its declaratory claim, “the court must adjudicate the legal claims unless

there are exceptional circumstances as described in Colorado River,” and “courts generally will

not decline the declaratory judgment action in order to avoid piecemeal litigation.” Id. at 228

(alteration in original) (citing R.R. Street, 569 F.3d at 715-16). On the other hand, “‘[w]here the

[legal] claims are not independent, the district court has discretion . . . to abstain from hearing the

entire action.’” Id. (second alteration in original) (quoting R.R. Street, 569 F.3d at 716).

       Count II of the Complaint alleges that Charter Oak breached its obligations under the

Policy by denying coverage for the losses that Plaintiff suffered as a result of the COVID-19

Orders. (Compl. ¶ 35.) Count II also alleges that Plaintiff has suffered damages as a result of



                                                  5
Charter Oak’s breach of its obligations under the Policy. (Id. ¶ 36.) While the Complaint does not

specify the extent of Plaintiff’s damages, it alleges that Plaintiff has suffered significant business

losses and extra expenses as a result of the COVID-19 Orders and seeks payment of its damages

under the Policy’s business income and extra expense coverages. (Id. ¶¶ 9, 28, 31.) The Policy

provides for business income and extra expense coverage of up to $1,000,000. (Policy, Docket

No. 1-2 at 18 of 160.) We find, accordingly, that the Complaint appears to seek damages exceeding

$75,000.00. The Complaint also alleges that Plaintiff is a Pennsylvania corporation, which has its

principal place of business in Philadelphia, and that Charter Oak is a Delaware corporation with

its principal place of business in Connecticut. (Compl. ¶¶ 1-2.) We conclude that Plaintiff’s breach

of contract claim is sufficient to invoke our diversity jurisdiction pursuant to 28 U.S.C. § 1332

and, having applied the “independent claim test” to the Complaint, we further conclude that

Plaintiff’s breach of contract claim is indeed independent of its declaratory judgment claim in that

it is “alone sufficient to invoke the court’s subject matter jurisdiction and can be adjudicated

without the requested declaratory relief.” Rarick, 852 F.3d at 228 (quotation omitted). See also

4431, Inc. v. Cincinnati Ins. Cos., Civ. A. No. 20-4396, 2020 WL 7075318, at *5 (E.D. Pa. Dec.

3, 2020) (concluding that restaurant companies’ breach of contract claims against their insurance

company seeking payment for losses related to COVID-19 Orders were independent of those

plaintiffs’ claims seeking a declaration that the insurance company was obligated to provide

insurance coverage for those losses); Wilson v. Hartford Cas. Co., 492 F. Supp. 3d 417, 425 (E.D.

Pa. 2020) (“This Court has held multiple times that legal claims are independent of claims for

declaratory relief when applying Rarick to insurance coverage disputes.” (citing Cont’l Cas. Co.

v. Westfield Ins. Co., Civ. A. No. 16-5299, 2017 WL 1477136, at *4-5 (E.D. Pa. Apr. 24, 2017);




                                                  6
Schodle v. State Farm Mut. Auto. Ins. Co., Civ. A. No. 17-407, 2017 WL 1177133, at *2 (E.D.

Pa. Mar. 30, 2017))).

       Having determined that Plaintiff’s legal claim is independent of its declaratory judgment

claim, we must determine whether there are exceptional circumstances that warrant remanding this

action as described in Colorado River.1 Rarick, 852 F.3d at 228. In Colorado River, the Supreme

Court explained that “‘[a]bdication of the obligation to decide cases can be justified under this

doctrine only in the exceptional circumstances where the order to the parties to repair to the state

court would clearly serve an important countervailing interest.’” Colorado River, 424 U.S. at 813

(quoting Cty. of Allegheny v. Frank Mashuda Co., 360 U.S. 185, 188-189 (1959)). Those

exceptional circumstances include “where there have been presented difficult questions of state




       1
           “The Colorado River doctrine allows a federal court to abstain, either by staying or
dismissing a pending federal action, when there is a parallel ongoing state court proceeding.”
Nationwide Mut. Fire Ins. Co. v. George V. Hamilton, Inc., 571 F.3d 299, 307 (3d Cir. 2009)
(citing Colorado River, 424 U.S. 800 (1976)). There is some non-binding authority that suggests
that we cannot remand this action pursuant to the second step of the Rarick independent claim test
even if we find that there are exceptional circumstances because there are no parallel state
proceedings. See Wilson, 492 F. Supp. 3d at 425 (considering Rarick’s application to a removed
case and stating that Colorado River’s “[e]xceptional circumstances do not apply here since there
are no parallel pending state court proceedings”); 4431, Inc., 2020 WL 7075318, at *5 (applying
Rarick’s “independent claim test” to determine whether removed insurance action asserting both
declaratory judgment and breach of contract claims should be remanded and expressing doubt that
Colorado River applied at the second step of the independent claim test because there was no
parallel state proceeding (citing Wilson, 492 F. Supp. 3d at 425)). However, Rarick does not
instruct that a removed case that asserts both declaratory and independent legal claims may only
be remanded if abstention would be warranted under Colorado River. Rather, it adopted the
independent claim test used in the Seventh and Ninth Circuits, which states that independent legal
claims must be adjudicated “unless there are exceptional circumstances as described in Colorado
River.” Rarick, 852 F.3d at 228 (emphasis added) (citing R.R. St., 569 F.3d at 716-17). Thus, the
Third Circuit directs us to consider whether this case, which has been removed from state court,
presents exceptional circumstances, not whether we should abstain from hearing Plaintiff’s claims
in this forum in favor of parallel state proceedings in accordance with the Colorado River doctrine.


                                                 7
law bearing on policy problems of substantial public import whose importance transcends the

result in the case then at bar.” Id. at 814.

        “In diversity cases such as this, federal courts must apply state law.” Greg Prosmushkin,

P.C. v. Hanover Ins. Grp., 479 F. Supp. 3d 143, 150 (E.D. Pa. 2020). “Where the state law issue(s)

being presented are novel, federal courts are tasked with having to predict how state courts would

decide the issue(s).” Id. Pennsylvania law regarding whether commercial insurance policies must

cover losses resulting from COVID-19 related governmental orders pursuant to their business

income, extra expense, and civil authority coverages is, at this time, unsettled. As the court noted

in The Scranton Club v. Tuscarora Wayne Mutual Group, Inc., No. 20CV2469, 2021 WL 454498

(Lackawanna Cty. Ct. of Common Pleas Jan. 25, 2021), “[r]egrettably, there currently is no

appellate precedent in Pennsylvania addressing insurance coverage disputes arising from business

losses caused by governmental closure orders in the wake of COVID-19.” Id. at *9 (sustaining

preliminary objections to plaintiff’s claims seeking a declaration that it was entitled to business

income, extra expense, and civil authority coverages arising from losses caused by government

COVID-19 closure orders).2 Moreover, three months ago, when that decision was issued, “the

dearth of state trial court rulings either ha[d] not yet addressed the merits of the parties’ coverage

arguments, or ha[d] not provided any analysis or reasoning in support of their decisions.” Id. See

also Venezie Sporting Goods, LLC v. Allied Ins. Co. of Am., Civ. A. No. 20-1066, 2020 WL




        2
          We note that, in May 2020, “the Supreme Court of Pennsylvania . . . denied a King’s
Bench petition to consolidate COVID-19 business interruption litigation in favor of the
development of the applicable legal principles in the state trial courts and then as applicable in the
state intermediate appellate courts.” Venezie Sporting Goods, LLC v. Allied Ins. Co. of Am., Civ.
A. No. 20-1066, 2020 WL 5651598, at *5 (W.D. Pa. Sept. 23, 2020) (referring to Joseph
Tambellini, Inc. v. Erie Ins. Exch., 234 A.3d 390 (Pa. 2020)); see also Joseph Tambellini, Inc.,
234 A.3d 390 (denying emergency application for extraordinary relief pursuant to Pennsylvania
Rule of Appellate Procedure 3309, 42 Pa. Stat. § 726 and King’s Bench Powers).
                                                  8
5651598, at *4 (W.D. Pa. Sept. 23, 2020) (remanding a declaratory judgment action seeking a

declaration that the plaintiff’s COVID-19 related losses were covered by its commercial insurance

policy to state court because, inter alia, “‘the Pennsylvania courts’ have yet to develop ‘the

contours’ of insurance coverage and exclusion disputes arising from the impacts of the COVID-

19 pandemic” (quoting Ewart v. State Farm Mut. Auto. Ins. Co., 257 F. Supp. 3d 722, 725 (E.D.

Pa. 2017)) (add’l citation omitted). Indeed, we have identified only a few additional Court of

Common Pleas decisions weighing on this issue, one of which concludes that coverage exists, one

of which noted that the law is evolving regarding insurance coverage of COVID-19 related

business losses, and one of which concludes that there is no coverage or that coverage is excluded.

See, e.g., Ungarean, DMD v. CNA, No. GD-20-006544, 2021 WL 1164836, at *8-10 (Allegheny

Cty. Ct. Common Pleas Mar. 25, 2021) (granting plaintiff’s motion for summary judgment and

concluding that plaintiff, a dentist, was entitled to coverage under the business income and extra

expense and civil authority provisions of his CNA insurance policy for losses incurred as a result

of Governor Wolf’s COVID-19 Orders); Taps & Bourbon on Terrace, LLC v. Underwriters at

Lloyds London, No. 00375, 2020 WL 6380449, at *1 (Philadelphia Cty. Ct. Common Pleas Oct.

26, 2020) (overruling defendant’s preliminary objections to plaintiffs’ insurance coverage action

arising from “denial of insurance coverage for business losses as a result of the COVID-19

pandemic and the resulting state and local orders mandating that all non-essential businesses be

temporarily closed” because, inter alia, “the law and facts are rapidly evolving in the area of

COVID-19 related business losses”); Isaac’s at Spring Ridge, LLP v. MMG Ins. Co., No. C1-20-

3613, order (Lancaster Cty. Ct. Common Pleas Mar. 2, 2021) (dismissing claim for insurance

coverage for business income losses suffered as a result of COVID-19 related government orders

because plaintiff’s all-risk commercial insurance policy excluded “coverage for loss or damage



                                                9
caused by or resulting from a virus,” the requirements for civil authority coverage were not met,

and there was no direct physical loss or damage to plaintiff’s premises (internal quotation marks

omitted)); appeal filed, 455 MDA 2021 (Pa. Super. Ct. Apr. 16, 2021).

       We find that “[i]nsurance liability related to the COVID-19 pandemic is likely to be the

subject of a significant number of cases in Pennsylvania state court” and that “clarifying whether

or not certain language in insurance policies creates coverage for losses due to COVID-19 will

impact a significant portion of the population operating businesses of all kinds throughout the

Commonwealth.” Promushkin, 479 F. Supp. 3d at 151. As the Venezie Sporting Goods court

noted, “it is undeniable that the COVID-19 pandemic presents a complex and novel factual

situation,” 2020 WL 5651598, at *5. Moreover, “the resulting legal disputes are deeply tied to

Pennsylvania public policy, as well as the intricacies of Pennsylvania insurance contract

interpretation, such that the Court believes it is most appropriate to ‘step back’ in this instance.”

Id. (quoting Reifer, 751 F.3d at 146)).

       Clearly, “[t]he public has an interest in a resolution of an insurer’s [obligation to provide

coverage for losses arising from the COVID-19 pandemic] under Pennsylvania law.” Ewart, 257

F. Supp. 3d at 725. “That interest will be better served by awaiting the Pennsylvania Supreme

Court’s pronouncement rather than issuing a federal district court’s predictive decision, which will

have no binding effect on Pennsylvania courts.” Id. The Third Circuit has recognized that, “[i]n

order to maintain the proper relationship between federal and state courts, it is important that

district courts ‘step back’ and allow the state courts the opportunity to resolve unsettled state law

matters.” State Auto Ins. Cos. v. Summy, 234 F.3d 131, 136 (3d Cir. 2000). The Promushkin

Court recognized that the state insurance law issues at the center of this case are “novel, complex,

. . . unsettled” and “of obvious gravity.” Promushkin, 479 F. Supp. 3d at 150. The Venezie



                                                 10
Sporting Goods Court concluded that “[b]ased on the uncertain status of currently nascent COVID-

19 business interruption litigation in Pennsylvania and the concern for ‘circumstance-specific

determinations’ without a clear body of settled state case law, . . . Pennsylvania bears a significant

public interest in resolving the uncertainty of the obligations presented in its own courts.” Venezie

Sporting Goods, 2020 WL 5651598, at *5. We are persuaded by our colleagues’ analysis and

conclude that this case “present[s] difficult questions of state law bearing on policy problems of

substantial public import whose importance transcends the result in the case . . . at bar.” Colorado

River, 424 U.S. at 814. We further conclude, accordingly, that there are exceptional circumstances

as described in Colorado River that warrant remanding this action notwithstanding our “virtually

unflagging obligation to exercise . . . jurisdiction.” Id. at 817. We therefore grant the Motion to

Remand.

                                                      BY THE COURT:

                                                      /s/ John R. Padova
                                                      ____________________________
                                                      John R. Padova, J.




                                                 11
